DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 15, 16, 17 and 20 are rejected under 35 U.S.C. 103 as being obvious over Luckhardt (WO 2013/167333) in view of Lima (US 2015/0136760) and Bridson (US 6,359,270).  US 2015/0056344 is being used as an English language equivalent for Luckhardt (WO 2013/167333).
With respect to the limitations of claims 15 and 16, Luckhardt teaches a system comprising: an oven cavity (Fig 2, baking oven 1, cavity 3, 0063); a door (; a camera (camera 4, 0064) mounted to an oven interior and directed toward the oven cavity (see figure 2); and a processing system (0055, control and operating system or unit) configured to: detect a foodstuff insertion event (0034, 0035, capturing the at least one image may be started automatically, for example upon a certain event, for example an opening and/or closing operation of the chamber door); determine a series of cooking instructions (0020, 0038, 0040, 0041, based on this comparison, the most relevant, most suitable or reasonable food processing program may be selected); control oven operation according to the series of cooking instructions (0051, 0070, stage S9); and capturing an image of the oven cavity with the camera during at least one of after detecting the foodstuff insertion event or during oven operation according to the series of cooking instructions (0050, automatic food processing can be obtained based on the set of characteristic features representative of a respective food item at respective points in time).
Luckhardt discloses claimed invention except for the door comprising a window and a touchscreen mounted to the window, the touchscreen does not extend along an entire dimension of the window; the touchscreen is opaque; explicitly showing capturing video of the oven cavity with the camera; the video is capable of transmission to a user 
However, Bridson discloses the door (Fig 1, door 3, Col 8) comprising a window and a touchscreen (Figs 1-3, LCD display 20, touch screen overlay, Col 10, Lines 49-67, Abstract) mounted to the window (surround 7, recess 10, Col 8), the touchscreen does not extend along an entire dimension of the window (see figure 2, where frame 19 prevents display screen 20 from extending along an entire dimension of the window recess 10); the touchscreen is opaque (Figs 1-3, LCD display 20, touch screen overlay, Col 10, Lines 49-67, Abstract) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the oven system of Luckhardt having a user input device with the door comprising a window and a touchscreen mounted to the window, the touchscreen does not extend along an entire dimension of the window; the touchscreen is opaque of Bridson for the purpose of providing a known touch screen input device in a location that easily accessible by the user (Abstract, Col 7, Lines 25-28).
Additionally, Lima discloses capturing video of the oven cavity with the camera (Fig 9, camera 905, 0054, video camera the captures real time images of the food 205); the video is capable of transmission (Fig 9, communication interface 910, 0055, determine whether the food is thoroughly cooked by viewing real-time images of the food 205 being cooked) to a user device (mobile device 950, display 960, 0054) through a wireless connection (0055, wireless data transfer) established between the oven (microwave 200, 0054) and the user device (950, 960); and the video is capable of being displayed on a user display of the user device (0054) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the oven system having a camera of Luckhardt in view of Bridson silent to capturing video with the capturing video of the oven cavity with the camera of Lima for the purpose of providing a known camera configuration that captures real time images of the food being cooked (0054).  It would also have been obvious one having ordinary skill in the art before the effective filing date of the invention to adapt the oven system of Luckhardt in view of Bridson silent to a user device with the video is capable of transmission to a user device through a wireless connection established between the oven and the user device; and the video is capable of being displayed on a user display of the user device of Lima for the purpose of providing a known communication/ remote user device configuration that allows for monitoring and controlling of an oven by viewing real-time images of food 205 being cooked (0055).
With respect to the limitations of claim 17, Luckhardt teaches the processing system further comprises a deep learning module (0021, 0030, 0040, self-learning automatic operation) and a food identification module (0009, 0012, 0022, 0028, categorizing food items).
With respect to the limitations of claim 20, Luckhardt in view of Lima discloses the processing system is configured to receive control instructions from an application (Luckhardt, 0055, the control and operating system or unit may be adapted to implement a program, which, when executed by the control and operating system, leads to a method as proposed herein) executing on a user device (Lima, mobile device 950, display 960).
Claim 18 is rejected under 35 U.S.C. 103 as being obvious over Luckhardt (WO 2013/167333) in view of Lima (US 2015/0136760) and Bridson (US 6,359,270) as applied to claims 15 and 17, further in view of Schonemann (US 2009/0274805).
With respect to the limitations of claim 18, Luckhardt in view of Lima and Bridson discloses the claimed invention except for the processing system is arranged along a bottom of the oven.  However, Schonemann discloses the processing system (Fig 1, oven controller 16, 0043) is arranged along a bottom of the oven (oven 11) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the oven system of Luckhardt in view of Lima and Bridson having a processing system with the processing system is arranged along a bottom of the oven of Schonemann for the purpose of locating the processing system in a known oven location which is suitable for controlling the operation of the oven.  

Claim 19 is rejected under 35 U.S.C. 103 as being obvious over Luckhardt (WO 2013/167333) in view of Lima (US 2015/0136760) and Bridson (US 6,359,270) as applied to claim 15, further in view of Fabbro (WO 2006/128696).  An English language copy of Fabbro (WO 2006/128696) is included with the Notice of Reference Cited (PTO-892).
With respect to the limitations of claim 19, Luckhardt in view of Lima and Bridson discloses the claimed invention except for the system excludes a lateral control panel space.  However, Fabbro discloses the system excludes a lateral control panel space (Fig 2, virtual user interface 42, Pg 5, Lines 15-35) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the oven system of Luckhardt in view of Lima and Bridson having a control panel with the system excludes a lateral control panel space of Fabbro for the purpose of providing a known virtual user interface that can be concealed when the oven is not in use (Pg 1 Lines 20-30).

Allowable Subject Matter
Claims 1-14 are allowed.

Response to Amendments
Claims 1, 7, 12, 15 and 16 have been amended.
Claims 1-20 are pending.
Claims 1-14 are allowed.

Response to Arguments
Applicant’s arguments, see Remarks filed 3/19/2021, with respect to the rejection of claims 1-14 under Luckhardt in view of Lima are moot in view of the allowance of claims 1-14.
Applicant’s arguments, see Remarks filed 3/19/2021, with respect to the rejection(s) of claim(s) 15-20 under Luckhardt in view of Lima have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Luckhardt (WO 2013/167333) in view of Lima (US 2015/0136760) and Bridson (US 6,359,270), as set forth in the rejection above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN S TRAN whose telephone number is (571)270-7745.  The examiner can normally be reached on Monday-Friday [8:00-5:00].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THIEN S TRAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        4/1/2021